     6:18-cv-00359-RAW-KEW Document 21 Filed in ED/OK on 06/11/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

MELISSA BRINKER,                         )
    Plaintiff,                           )
                                         )
v.                                       )      Case No. 6:18-cv-00359-RAW-KEW
                                         )
ANDREW SAUL 1,                           )
COMMISSIONER OF SOCIAL                   )
SECURITY,                                )
    Defendant.                           )


                                         ORDER

         Upon consideration of the Stipulated Motion for Award of Attorney Fees Under

the Equal Access to Justice Act (EAJA), the Court hereby awards Plaintiff $4,500.00 in

attorney fees under the EAJA, 28 U.S.C. § 2412.

         IT IS SO ORDERED that the Stipulated Motion for Award of Attorney Fees

(Docket #20) is hereby GRANTED. Plaintiff is awarded EAJA attorney fees in the

amount of $4,500.00 as the prevailing party herein. In accordance with decisions from the

United States Supreme Court and Tenth Circuit Court of Appeals, the award of attorney

fees must be made payable to Plaintiff as the prevailing party. See Astrue v. Ratliff, 560

U.S. 586, 595-98 (2010); Manning v. Astrue, 510 F.3d 1246, 1255 (10th Cir. 2007), cert.

denied, 129 S. Ct. 486 (2008); Brown v. Astrue, 271 F. App’x 741, 743-44 (10th Cir.
1
 Andrew Saul is now the Commissioner of Social Security and is automatically
substituted as a party pursuant to Federal Rule of Civil Procedure 25(d). Section 205(g)
of the Social Security Act states that an action survives regardless of any change in the
person occupying the office of Commissioner of Social Security. 42 U.S.C. § 405(g).
 6:18-cv-00359-RAW-KEW Document 21 Filed in ED/OK on 06/11/20 Page 2 of 2



2008) (unpublished). If Plaintiff’s counsel is subsequently awarded any fees pursuant to

42 U.S.C. § 406(b), he shall refund the lesser award to Plaintiff pursuant to Weakley

v. Bowen, 803 F.3d 575, 580 (10th Cir. 1986).

      IT IS SO ORDERED this 11th day of June, 2020.



                                        ______________________________________
                                        RONALD A. WHITE
                                        UNITED STATES DISTRICT JUDGE




                                          -2-
